Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
This communication is response to Applicants 02/17/2021 amendment(s)/response(s) in the Application 15/754,400 by Pereira et al. for “SUPPLY UNIT FOR A BUS”, filed on 02/22/2018. The amendments/responses have been entered.

Response to Amendment

Per the 02/17/2021 Amendment:
Claims 1, 3, 7-8, 10-12, 15-18, and 22 are pending.
Claims 1, 3, 7-8, 10-12, 15-18, and 22 are allowed.
In view of the 02/17/2021 claim amendments that removed references to figures, i.e. “1’’’,” “3’’’,” and “4’’’,” (as recited in claim 1 and subsequent amended claims) in combination with the other limitations, the previous rejection to the claims under 35 U.S.C. 103 are withdrawn.



Allowable Subject Matter

Claims 1, 3, 7-8, 10-12, 15-18, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Applicants remarks (submitted on 02/04/2021) have been fully considered and have been found persuasive. These remarks, along with the amendment that occurred after Examiner Interview on 02/17/2021 removing claim language referring to specific parts of disclosed figures, namely “1’’’,” “3’’’,” and “4’’’,” have overcome the cited prior art. The instant claims are directed to a supply unit for a bus that evaluates current during a testing phase at a bus subscriber that supplies current (i.e. power supply). Prior art is directed to evaluating current at a bus subscriber drawing current. Performing the evaluation during a test phase distinguishes the instant claims because it proactively prevents the bus from becoming damaged and/or exceeding a current threshold. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHAWN D MILLER/Examiner, Art Unit 2412            

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412